Citation Nr: 0921059	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-38 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE


Entitlement to service connection for diabetes mellitus, type 
II, including as due to exposure to herbicides.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 to February 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, which denied service connection for the above-
referenced claim.  

In September 2008, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), for further development 
and adjudicative action.  In a February 2009 Supplemental 
Statement of the Case (SSOC), the RO/AMC affirmed the 
determination previously entered.  The case was then returned 
to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

In this case, the Veteran seeks service connection for 
diabetes mellitus, including as secondary to exposure to 
herbicides.  Essentially, he has contended that he was 
exposed to herbicides during his service at Fort Clayton, 
Panama, from June 1972 until January 1974, through 
environmental particulate and other indirect exposure.  He 
has alleged that herbicides were used at Fort Clayton for 
routine base maintenance.  In support of his claim, the 
Veteran submitted several articles suggesting the use of 
herbicides in Panama.

As noted above, the Board remanded this case in September 
2008 for additional development so that attempts to verify 
the Veteran's exposure to herbicides could be completed in 
accordance with VA procedures.  See VA's Adjudication 
Procedure Manual, M21-1MR, IV.ii.2.C (providing the specific 
procedures to determine whether a veteran was exposed to 
herbicides in an area other than Vietnam or along the 
demilitarized zone (DMZ) in Korea).  Specifically, the Board 
instructed the RO to send a description of the Veteran's 
service and account of herbicide exposure and all associated 
documents to C&P Services to request a review of the 
Department of Defense's (DoD) inventory of herbicide 
operations for verification.  If the DoD review did not 
confirm the use of herbicides at Fort Clayton, the RO was 
instructed to request verification information from the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly the United States Armed Services Center for 
Research of Unit Records (USASCRUR)).  If the JSRRC was 
unable to provide any verifying information, the RO was to 
ask JSRRC to identify the agency or department that could 
provide such information, and to conduct follow-up inquires, 
accordingly.  

In October 2008, the RO contacted C&P Services regarding this 
matter and received a response in December 2008.  C&P 
Services stated that the DoD provided a list of test sites in 
the U.S. and foreign countries where herbicides/Agent Orange 
use or testing was acknowledged outside Vietnam.  This list 
did not show any use, testing, or storage of tactical 
herbicides at any location in Panama.  Additionally, the RO 
was informed that the list did not contain any references to 
small-scaled non-tactical herbicide applications that may 
have been implemented during routine base maintenance 
activities, such as brush or weed killing.  It was noted that 
it was C&P Service's policy that where herbicide exposure 
claims include dates or locations not included on the DoD 
list, the RO should refer the cases to the JSRRC in an 
attempt to obtain any corroborating information.  

In a December 2008 letter, the RO informed the Veteran of C&P 
Service's findings and requested that Veteran specify a 60 
day time frame during which he believes he was exposed to 
herbicides.  He was instructed to provide the information by 
January 2009.  The RO stated that such information was needed 
so that they could provide the JSRRC with a 60 day search 
window to research the use of herbicides in Panama.  There is 
no indication in the record that the Veteran responded to the 
RO's request by January 2009.  

In the February 2009 SSOC, the RO indicated that while 
further searching could be accomplished, the Veteran had not 
responded to the request for a specific time frame for the 
alleged herbicide exposure.  Thus, the RO did not contact the 
JSRRC, or any similar organization, in order to verify the 
use of herbicides in Panama.  The RO informed the Veteran 
that he had 60 days from the date of the SSOC to submit 
additional information or evidence in support of his claim.  

In a March 2009 letter, the Veteran indicated that he had 
additional evidence to submit in support of his claim.  
Specifically, he stated that he may have been exposed to 
herbicides during an off duty trip to Fort Sherman, Panama in 
October 1972.  The Board notes that the March 2009 letter was 
received within 60 days from the date of the February 2009 
SSOC.    

The RO has not considered this evidence and the Veteran has 
not waived the initial consideration of this material by the 
RO.  In these circumstances, the law requires that the Board 
return the appeal to the RO/AMC for initial consideration of 
the new evidence. See 38 C.F.R. § 20. 1304(c).

Regardless, the Board finds that additional development is 
needed in any case, based on the additional evidence and in 
light of the multiple dates by which the Veteran was afforded 
to submit additional evidence.  Specifically, additional 
development is necessary in order to attempt to verify the 
Veteran's contentions made in the March 2009 statement, to 
include his possible herbicide exposure at Fort Sherman, 
Panama in October 1972.   Such further development is 
required under VA's duty to assist because any verification 
that the Veteran was exposed to herbicides during his service 
in Panama could trigger the presumptive service connection 
provisions regarding herbicide exposure and potentially 
entitle the Veteran to service connection for his currently 
diagnosed type II diabetes mellitus.  See 38 C.F.R. §§ 3.307, 
3.309.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send a description of 
the Veteran's account of his service and 
exposure to herbicides and all associated 
documents to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR)) or other appropriate 
organization for verification.  The JSRRC 
should be asked to research, to the extent 
possible, any herbicide exposure or use of 
herbicides in Panama between June 1972 and 
January 1974, with specific focus on the 
use of herbicidal agents at Fort Sherman, 
Panama in or around October 1972.  If 
unable to provide such information, the 
JSRRC shall be asked to identify the 
agency or department that could provide 
such information and the RO should conduct 
follow-up inquiries accordingly.

2.  The RO/AMC shall take such additional 
developmental action as it deems proper 
with respect to the claim, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice development.

3.  Upon completion of the foregoing 
tasks, the RO/AMC should then readjudicate 
the Veteran's claim for service connection 
for diabetes mellitus on the basis of the 
additional evidence.  If the benefit 
sought remains denied, the Veteran and his 
representative should be furnished a SSOC, 
and be afforded a reasonable opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




